Citation Nr: 9910185	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  96-19 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a disability of 
both lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel






INTRODUCTION

The veteran had active military service from October 1947 to 
November 1953 and from August 1954 to June 1971.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1996 rating action 
in which the RO denied service connection for disabilities of 
the low back and legs.  The case was remanded by the Board in 
February 1998 and September 1998 for verification of the 
veteran's periods of service and receipt of service medical 
records.  The case has now been returned to the Board for 
further appellate consideration.  The Board has 
recharacterized the issues on appeal as set forth on the 
title page of this decision.


FINDINGS OF FACT

1.  The veteran was treated in service for low back strain.

2.  Current private clinical records show treatment for a low 
back disorder with associated degenerative changes.

3.  The veteran's currently diagnosed low back disorder with 
associated degenerative changes is causally related to 
service.

4.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for a disability of both lower 
extremities is plausible.






CONCLUSIONS OF LAW

1.  The veteran has a low back disorder with associated 
degenerative changes which was incurred in military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 1998); 
38 C.F.R. §3.303 (d) (1998).

2.  The veteran has not submitted a well-grounded claim for 
service connection for a disability of both lower 
extremities.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Low Back Disorder

Initially, the Board finds that the veteran's claim is well-
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, we find that he has presented a claim which is not 
inherently implausible.  See Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  Furthermore, after reviewing the 
record, we are satisfied that all relevant facts have been 
sufficiently developed for the Board to be capable of 
addressing the issue on appeal on the merits.  38 U.S.C.A. 
§ 5107(a).

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Regulations also provide that 
service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury which was incurred in or aggravated by 
service.  38 C.F.R. § 3.303(d) (1998).  Alternatively, a 
claim may be well-grounded if the evidence of record, 
regardless of its date, shows that the veteran had a chronic 
disorder in service or during an applicable presumptive 
period, and that the veteran 


still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488 (1997).  Such evidence must be 
medical unless it relates to a disorder which may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495.  If the disorder is not chronic, it may still be 
service connected if the disorder is observed in service, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present disorder to that 
symptomatology.  Id. at 496-497.

The veteran and his representative contend, in essence, that 
the veteran sustained injury to his back in service while 
performing his duties as an aerospace photo systems 
superintendent.  He was required to lift cameras, mounts, and 
film magazines weighing up to 75 pounds.

The service medical records reveal that the veteran was 
diagnosed with mild lumbosacral strain in June 1949.  
Thereafter, in August 1969, the veteran complained of low 
back pain for the previous week.  Recorded clinical data in 
the treatment records at that time noted questionable 
degenerative disc disease of the lumbosacral spine.

Post-service treatment records reflect that the veteran has 
complained of low back pain.  In 1992, the veteran was seen 
by a chiropractor for treatment of low back pain.  He was 
noted to have tension, tenderness and spasm in the 
lumbosacral spine in October 1992.

On VA examination in December 1995, the veteran was diagnosed 
with mechanical low back pain secondary to degenerative joint 
disease.  X-rays of the lumbar spine revealed diffuse 
osteoporosis, mild retrololisthesis of L2 on L3, and small 
osteophytes from L2-L4.  Examination of the spine showed mild 
tenderness over the paraspinal muscles of the back with no 
palpable spasm.  Range of motion was performed with pain 
noted on all motion.  Forward flexion was possible to 90 
degrees; backward extension was possible to 30 degrees; 
lateral flexion was 


possible to 30 degrees, bilaterally; and rotation was 
possible to 60 degrees, bilaterally.

In summary, there is evidence of a current low back disorder.  
The service medical records reflect treatment for low back 
symptoms in 1949 and again in 1969.  The Board finds that 
there was evidence of a chronic low back disability in 
service, as demonstrated by treatment in 1949 and again in 
1969.  The chronic low back disorder which was demonstrated 
in service has currently manifested itself as a lumbosacral 
strain with associated arthritic changes.  Therefore, service 
connection for a low back disorder with associated 
degenerative changes is granted.


II.  Disability of Both Lower Extremities

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  If a disability is not shown to be 
chronic during service, service connection may nevertheless 
be granted when there is continuity of symptomatology post-
service.  38 C.F.R. § 3.303(b) (1998).  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet.App. 309, 314 (1993).

The threshold question in this case is whether the veteran 
has presented a well-grounded claim for service connection 
for a disability of both lower extremities.  A well-grounded 
claim is one which is plausible.  If the veteran has not 
presented a well-grounded claim, the claim must fail and 
there is no further duty to assist in the development of the 
claim.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet.App. 
78 (1990).  A well-grounded claim requires more than an 
allegation; the claimant 
must submit supporting evidence.  Furthermore, the evidence 
must justify a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski,   


2 Vet.App. 609 (1992).  Also, in order for a claim to be 
well-grounded, there must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498, 506 (1995).

Evidentiary assertions by the veteran must be accepted as 
true for the purpose of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).

Following a review of the entire claims folder, the Board 
finds that the veteran's claim for service connection for a 
disability of both lower extremities is not well-grounded.  
The Board notes that the two prior Board remands in February 
and September 1998 were concerned with verification of the 
veteran's periods of active service and receipt of all of the 
veteran's service medical records.  In November 1998, a 
response was received from a military records specialist at 
the National Personnel Records Center (NPRC) which indicated 
that there were no additional service medical records.  The 
Board finds that all appropriate action has been taken by VA 
to obtain the veteran's complete service medical records.

Appellate review of the service medical records which have 
been obtained and are contained in the claims folder is 
negative for a diagnosis of any disorder involving the lower 
extremities.  The veteran was noted to have cramping in his 
legs on a March 1968 periodic examination, which was 
indicated to possibly be related to a lack of salt in his 
diet in Vietnam.  At his retirement examination in July 1970, 
it was indicated that the veteran has experienced cramping in 
his legs following exertion since 1961.  No diagnosis was 
made.

Post-service military treatment records reflect that the 
veteran was diagnosed with neuropathy in both feet in October 
1992.  Thereafter, in November 1992, recorded 


clinical data refers to a history of bilateral foot 
paresthesias of questionable etiology.  There was no history 
of claudication.  The veteran indicated that the paresthesia 
was in both soles of his feet.  The symptoms were worse with 
sitting and standing and improved with elevation.  In March 
1994 and April 1995, the veteran was noted to be receiving 
treatment for bilateral tarsal tunnel syndrome.

On VA examination in December 1995, the veteran reported 
vague complaints of pain in both feet and ankles.  He stated 
that these symptoms had first appeared three years earlier; 
he denied any history of trauma to his feet.  On examination, 
there was no swelling or deformity noted in either ankle.  
There was mild tenderness over the anterolateral joint space.  
Range of motion of both ankles was as follows:  dorsiflexion 
was possible to 20 degrees, bilaterally; plantar flexion was 
possible to 70 degrees, bilaterally; pronation was possible 
to 10 degrees, bilaterally; and supination was possible to 20 
degrees on the right and 30 degrees on the left.  X-rays of 
the ankles were negative.  The diagnostic impression was 
bilateral ankle pain.

In summary, there is evidence in the claims folder that the 
veteran has been diagnosed with bilateral tarsal tunnel 
syndrome and bilateral foot neuropathy.  The first prong of 
Caluza is met.  The service medical records are negative for 
any specific diagnosis involving the lower extremities; the 
veteran complained of nonspecific symptoms in service, 
primarily consisting of cramping.  However, the veteran has 
not presented a medical opinion from any physician on record 
in this case which links the current disorders of his lower 
extremities to service or any incident of service.  The third 
prong of Caluza is not met.

As noted previously, evidence of a disease or injury in 
service and medical evidence of a nexus between an in service 
injury or disease and the current disability is 
required.  See Caluza, supra.  As such evidence has not been 
presented regarding this claim, it is not well-grounded and 
the appeal on this issue is denied.



ORDER

1.  Service connection for a low back disorder is granted.

2.  Service connection for a disability of both lower 
extremities is denied.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

